Such order is to be made in this case as justice requires — Gen. St., c. 53, s. 11; and justice requires an equal rate of taxation, a proportional assessment, an assessment that will not impose upon the plaintiffs a real estate rate higher than the average rate to which the other owners of real estate in Manchester are subject
This construction of the statute was approved and acted upon in Cocheco M. Co. v. Strafford, 51 N.H. 455, 482, and in subsequent cases; and, so far as it lays down a general rule, subject to such exceptions as justice may possibly require in extraordinary cases, it must be considered settled. The statute makes the proceeding for the abatement of a tax a summary one, free from technical and formal obstructions. The question is, Does justice require an abatement? It is a broad and comprehensive inquiry, not to be restricted by artificial, arbitrary, immutable rules, inconsistent with the substantial justice which the statute was designed to secure. The investigation must have reasonable limits. Unlimited, in point of time and subject-matter, it might produce the injustice of litigation unreasonably protracted. The maxim, de minimis non curat lex, may properly be applied in this class of cases. The justice to be administered is to be sufficiently exact for the practical purpose of the legislature, who did not intend to invite the parties to a struggle for costs, or a ruinous contention about trifles. The points to be considered are such as the nature of each particular case presents. They cannot be fixed by an invariable rule. The form of the inquiries to be made by the court, or submitted to some other tribunal (whether like the form used in this case, or more general, or more special), rests in the discretion of the court at the trial term, and is not open to exception.
Exceptions overruled.
FOSTER, J., did not sit. *Page 40